Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive.
Applicant argues that storing the data and associated metadata in a data store for subsequent retrieval…, formatting by a graphics processing unit, the stored data in a format specified by the rendering template such that the data is displayed in a uniform manner, and displaying the formatted data via a display screen... are not drawn to abstract idea.  And the technical improvement cannot be performed without accessing the data store, formatting with the graphics processing unit, and display via the display screen.  
However, the claim does not recite accessing rendering template from the data store.  
Further, beside of a graphics processing unit and display screen, accessing data, retrieving and storing data and formatting data in a specific format can be performed on mental process with the aid of paper and pen.   
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper and/or accessing and retrieving (gathering) data and displaying (drawing) the formatted data with the aid of paper and pen but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Other limitations such as receiving request, retrieving data, storing data, displaying information are directed to insignificant extra solution activities.  (See MPEP 2106.05(g))
Applicant argues that Bailey (2010/0312769) fails to teach the use of a rendering template to format data “such that the data is displayed in a uniform manner” because no access of a rendering template occurs.
As mentioned in the previous Office Action, although Bailey does not disclose rendering template, however, the secondary reference, Lee (2004/0117383) teaches accessing the rendering template (“accesses the input template”, paragraph [0074]).
Applicant argues that Bailey fails to teach “formatting the stored data in a format specified by the rendering template”.
As mentioned in the previous Office Action, although Bailey does not disclose formatting the stored data in a format specified by the rendering template, however, the secondary reference, Lee (2004/0117383) teaches accessing the rendering template (“accesses the input template”, paragraph [0074]) that can build an HTML web page which is a presentable format on the display as an uniform manner.
Applicant alleges that since there is no rendering template accessed, Bailey also does not teach or suggest "formatting the stored data in a format specified by the rendering template." Indeed, there is no need for Bailey to utilize a rendering template since nothing in Bailey suggests that data in Bailey is likely to be presented in different formats.
Examiner respectfully disagrees.   
The above alleged statement is merely applicant’s assumption.   According to paragraph [0034], Bailey teaches web crawler in a network to retrieve data from network accessible resources.  A typical web-based format on display is usually HTML format.  
 	Applicant argues that Lee does not teach “retrieving, via application programming interfaces (APIs), data from more than one network accessible resource, the retrieved data including content related to the particular data classification identified in the request”, after “retrieving data from more than one network accessible resource”.
However, the primary reference Bailey teaches retrieving, via application programming interfaces (APIs) (“by accessing the applications programming interfaces (APIs)”, paragraph [0034]; “retrieved using API”, paragraph [0138]), data from more than one network accessible resource (web crawler to retrieve resources), the retrieved data including content related to the particular data classification identified in the request (query the database, paragraphs [0138] and [0154]).
Applicant argues that Watanabe fails to disclose rendering templates.
However, as shown in the previous office action, although Watanabe does not literally teach rendering templates, the secondary reference Lee (2004/0117383) discloses accessing the rendering template (paragraph 0074]) that can build an HTML web page which is a presentable format on the display.
Applicant argues Lee does not teach or suggest, retrieving, via application programming interfaces (APIs), data from more than one network accessible resource, the retrieved data including content related to the particular data classification identified in the request” after “retrieving data from more than one network accessible resource.” Also, applicant alleges that there is no need for Lee to use a rendering template to format data retrieved from more than one network accessible resource.
Examiner respectfully disagrees.
First, the primary reference Watanabe (2014/0012853) teaches retrieving, via application programming interfaces (APIs) (“an interface”, paragraph [0071] and fig. 8), data from more than one network accessible resource (fig. 1), the retrieved data including content related to the particular data classification identified in the request ("specified topics specified by a user", abstract).   Therefore, the secondary reference Lee (2004/0117383) does not necessarily teach the above limitation to meet claimed invention because the primary reference Watanabe does teaches the above limitation.   In addition, not requiring the use a rendering template to format data retrieved from more than one network accessible resource in Lee is merely applicant’s assumption.  
Further, Lee does teach rendering template (paragraph [0074]) that can build an HTML web page which is a presentable format on the display. 
Applicant recites the reasons of allowance from the parent applications (now patented), however, the reasons of allowance specified that the claims are allowed because the particular limitations are included in combination with other remaining elements as a whole.  It does not mean that the claims are allowable due to enclosing a small portion of the allowed limitations in the claims.  
Drawings
Figure 4 submitted on 12/9/2020 and 5/21/2021 is a screen shot photocopy. However, it is not very clear. A clearer copy is respectfully suggested in case for publishing. Figures 1-3 submitted 12/9/2020 are clear and proper.
Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-19, 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more.
STEP 1 (Is the Claim directed to a process, machine, manufacture or composition of matter?)
Claims 1-6, 8-19, 21-26 are drawn to a method and article of manufacture, thus they fall into one of the four recognized statutory classes. 
STEP 2A Prong One (Does the claim recite an abstract idea, law of nature, or natural phenomenon?)
1.  A computer-implemented method in a content unification system to gather data from various sources in response to a retrieval request, the method comprising:
receiving a request to retrieve and display data related to a particular data classification;
retrieving, via application programming interfaces (APIs), data from more than one network accessible resource, the retrieved data including content related to the particular data classification identified in the request;
storing the data and associated metadata in a data store for subsequent retrieval;
accessing a rendering template for redisplaying the stored data and associated metadata;

formatting, by a graphics processing unit, the stored data in a format specified by the rendering template such that the data is displayed in a uniform manner; and 
displaying the formatted data via a display screen, wherein the preceding steps are performed by at least one processor.
For Step 2A Prong One: The limitation of accessing a rendering template for redisplaying the stored data… and formatting the stored data specified by the rendering template, providing as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the " processor" in the context of this claim encompasses redisplaying or displaying the stored data in a format specified by a rendering template.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper and/or accessing (gathering) data, storing (writing) data and displaying (drawing) the formatted data with the aid of paper and pen but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Independent Claim 14 is rejected in the same rationale as discussed above.
For Step 2A Prong Two:
1.  A computer-implemented method in a content unification system to gather data from various sources in response to a retrieval request, the method comprising:
receiving a request to retrieve and display data related to a particular data classification;
retrieving, via application programming interfaces (APIs), data from more than one network accessible resource, the retrieved data including content related to the particular data classification identified in the request;
storing the data and associated metadata in a data store for subsequent retrieval;
accessing a rendering template for redisplaying the stored data and associated metadata;
formatting, by a graphics processing unit, the stored data in a format specified by the rendering template such that the data is displayed in a uniform manner; and 
displaying the formatted data via a display screen, wherein the preceding steps are performed by at least one processor.
For Step 2A Prong Two: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of "receiving a request...", “retrieving data….”, “storing data…”, displaying formatted data…” while using a hardware processor and hardware memory in the processing step above. The processor in the "receiving a request..." step, “retrieving data….” step, “storing data…” step, displaying formatted data…” step is recited at a high-level of generality (i.e. as a generic processor performing the generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The "receiving a request” step and “retrieving data…” are insignificant extra-solution activity related to data gathering (MPEP 2106.05(g)) that does not integrate the abstract idea into a practical application. The "displaying the formatted data…" step is an insignificant extra-solution activity related to data outputting (MPEP 2106.05(g)) that does not integrate the abstract idea into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?)
For Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and memory to perform the "associating" step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. With further regard to the "receiving", “retrieving”, “storing” and "displaying" steps there is no indication that the processor is more than a generic processor and the courts have previously decided that “receiving a request...", “retrieving data….”, “storing data…”, displaying formatted data…” are a well-understood, routine, conventional activity as in Symantex, TLI, OIP, etc (MPEP 2106.05(d)). The claim is not patent eligible.
The elements such as “processor”, and “non- transitory computer-readable medium” are recited at a high-level of generality such that it amounts to no more than mere instruction to apply the abstract idea using a generic computer component. See MPEP 2106.05(b), for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984.
Claims 1, 14, for example, contain an insignificant pre-solution activity (“receiving a request…”) and an insignificant post-solution activity (“displaying formatted data…”).   See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). 2106.05(g).
Further, these claims further note that retrieving data and storing data. These claims do not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. These limitations are merely indicating a field of use or technological environment in which to apply a judicial exception, by gathering data, e.g., a data gathering step would not provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted), and storing data. E.g. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Regarding Claims 2-3, these claims are dependent on claim 1 and further note that the hashtag and identifying network resource. These claims do not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. These limitations are merely indicating a field of use or technological environment in which to apply a judicial exception, by indicating the details of the information. 2106.05(d) Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010).
Claims 15, 16 are rejected by the same rationale as discussed above.
	Regarding claims 8, 9, these claims are dependent on claim 1 and further note that retrieving data. These claims do not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. These limitations are merely indicating a field of use or technological environment in which to apply a judicial exception, by gathering data and storing data, e.g., a data gathering step would not provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted)  and See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). 2106.05(g). Also see Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Claims 21, 22 are rejected by the same rationale as discussed above.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-6, 8, 10-13, 14-19, 21, 23-26 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Bailey (2010/0312769) in view of Lee et al. (2004/0117383).
Regarding Claim 1, Bailey (2010/0312 769) discloses a computer-implemented method ina content unification system to gather data from various sources in response to a retrieval request (“matching the scored messages to information requests”, abstract), the method comprising:
receiving a request to retrieve and display data ("the screens are displayed on terminals", paragraph [0155] and figs. 15A-L; “search query”, “retrieved using API”, paragraph [0138]) related to a particular data classification ("allow the user to specify alert and search requests in the vocabulary of topics used the knowledge base and classifier", paragraph [0085]; "the topic is specified by the topic group of interest", paragraph [0121));
retrieving, via application programming interfaces (APIs) (“by accessing the applications programming interfaces (APIs)”, paragraph [0034]; “search query”, “retrieved using API”, paragraph [0138]), data from more than one network accessible resource (web crawler to access resource, paragraph [0034]), the retrieved data including content related to the particular data classification identified in the request ("then matched to the topics provided by a user selecting from among the same set of topics", paragraph [0035]; “the topic is specified by the topic group of interest", paragraph [0121]; “matched results", paragraph [0154)]); storing the data and associated metadata in a data store for subsequent retrieval ("history (fig. 15H)", paragraph [0155]. Noted that data is stored as found in history), wherein the preceding steps are performed by at least one processor ("processor", paragraph [0120], fig. 4).
As discussed above, Bailey essentially discloses the claimed invention but does not explicitly disclose accessing a rendering template for redisplaying the stored data and associated metadata; formatting by graphics processing unit, the stored data in a format specified by the rendering template such that the data is displayed in a uniform manner; and displaying the formatted data via display screen.
However, Lee et al. (2004/0117383) teaches accessing a rendering template for redisplaying the stored data and associated metadata (“accesses the input template”, “in response, the updated customer record will be redisplayed”, paragraph [0074]) and formatting the stored data in a format (“presentable format”, paragraph [0030]) specified by the rendering template (“input template and builds an HTML web page”, paragraph [0070]. Noted that HTML is a format) such that the data is displayed in a uniform manner (in HTML manner).
It would have been obvious to one of ordinary skill in the art to have provided a template for redisplaying the data in a HTML format in Bailey in order to attain the desired and presentable format to satisfy the customer needs and/or system requirement as taught by Lee.
In addition, all documents must have their specified format for formatting data such as HTML, XSLT, Textual, image, jpg, jpeg, to be displayed on computer monitor screen. It is not clearly understood why formatting data can create novelty.
Claim 14 is rejected similarly as discussed above.
Regarding Claim 2, Bailey discloses the method of Claim 1, wherein receiving the request comprises determining that a user visited a web page (or a popular data classification) associated with a particular hashtag ("Twitter-style "HashTags", paragraph [0039]), wherein the particular hashtag occurs within data from multiple network accessible resources ("large social networking websites", paragraph [0008]).
Claim 15 is rejected similarly as discussed above.
Regarding Claim 3, Bailey discloses the method of Claim 1, further comprising identifying more than one network accessible resource from which to retrieve data to satisfy the request to retrieve data ("then matched to the topics provided by a user selecting from among the same set of topics", paragraph [0035]; "matched results", paragraph [0154)).
Claim 16 is rejected similarly as discussed above.
Regarding Claim 4, Bailey discloses the method of Claim 3, wherein identifying more than one network accessible resource comprises accessing configuration information that specifies one or more specific web sites (“social networking websites”, paragraph [0008]) containing data to retrieve ("web application server...to access the information", paragraph [0026]; “receive inputs from one or more web crawlers", paragraph [0034)).
Claim 17 is rejected similarly as discussed above.
Regarding Claim 5, Bailey discloses the method of Claim 3, wherein identifying more than one network accessible resource comprises determining a uniform resource locator (URL) (“specific primary units (e.g. URLs...”, paragraph [0039]) for at least one network accessible resource to be used to retrieve the data from the at least one network accessible resource (“retrieved from the table”, paragraph [0046]).
Claim 18 is rejected similarly as discussed above.
Regarding Claim 6, the method of Claim 3, wherein identifying more than one network accessible resource comprises identifying a data provider software library (“knowledge base for storing an ontology and a classification”, paragraph [0016]; “database 260 has three major databases”, paragraph [0029]) that the system will invoke to retrieve the data and perform source-specific handling for at least one network accessible resource (“matcher for matching the scored messages to search requests...from the knowledge base”, paragraph [0016]).
Claim 19 is rejected similarly as discussed above.
Regarding Claim 8, Bailey discloses the method of Claim 1, wherein retrieving data comprises retrieving associated information, including at least one of data classifications (“a set of classifications”, paragraph [0016]), timestamps (“timestamp”, paragraph [0048]) associated with the data, geographical data (“geographical indicia”, paragraph [0034]), an author associated with the data (“indication of the author”, paragraph [0034]; “author” paragraph [0048]), and information for interacting with the data.
Claim 21 is rejected similarly as discussed above.
Regarding Claim 10, Bailey discloses the method of Claim 1, further comprising converting the retrieved data (“transform the data”, paragraph [0088]) from more than one network accessible resource to a normalized format (“in such format...become necessary to normalize the updates”, paragraph [0088)).
Regarding Claim 11, Bailey discloses the method of Claim 10, wherein converting the retrieved data (“transform the data”, paragraph [0088]) from more than one network accessible resource to the normalized format comprises at least one of removing information from the data that affects redisplay (“display”, paragraph [0158] and fig. 15A) of the data and truncating content (“deletion of the information”, paragraph [0158]).
Regarding Claim 12, Bailey discloses the method of Claim 1, further comprising associating metadata with each retrieved data item, wherein the metadata describes one or more data classifications identified as associated with each data item (“generator for generating classification rule from the knowledge”, abstract; “the set of classification rules that are stored in the database”, paragraph [0016]).
Claim 25 is rejected similarly as discussed above.
Regarding Claim 13, Bailey discloses the method of Claim 12, wherein associating metadata comprises associating one or more of a time each data item was posted (“metadata such as the time stamp”, paragraph [0034]), an author of each data item (“indication of the author”, paragraph [0034]; “author”, paragraph [0048]), a network accessible resource from which each data item originated, and a location of each data item (“geographical indicia”, paragraph [0034)]).
Regarding Claim 23, Bailey discloses the computer-readable medium of Claim 14, wherein the actions further comprise converting the retrieved data from more than one network accessible resource to a normalized format (“in such format...becomes necessary to normalize the updates”, paragraph [0088)]).
Regarding Claim 24, Bailey discloses the computer-readable medium of Claim 23, wherein
converting the retrieved data (“transform the data”, paragraph [0088]) from more than one network accessible resource to the normalized format comprises at least one of removing information from the data that affects redisplay (“display”, paragraph [0158] and fig. 15A) of the data and truncating content (“deletion of the information”, paragraph [0158]).
Regarding Claim 26, Bailey discloses the computer-readable medium of Claim 25, wherein
associating metadata comprises associating one or more of a time each data item was posted, an author of each data item, a network accessible resource each from which data item originated, and a location of each data item (“geographical indicia”, paragraph [0034]).
Claims 1-5, 8, 12-18, 21, 25 and 26 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Watanabe et al. (2014/0012853) in view of Lee et al. (2004/0117383).
Regarding Claim 1, Watanabe et al. discloses a computer-implemented method in a content unification system to gather data from various sources in response to a retrieval request, the method comprising:
receiving a request to retrieve and display data ("match a search condition specified by a user", paragraph [0006]) related to a particular data classification (specified topics", abstract; and “displays a search result matching condition", paragraph [0044]; "display document", paragraph [0069], fig. 8 and “profile data", paragraphs [0008], [0049], fig. 4);
retrieving, via application programming interfaces (APIs) (“an interface”, paragraph [0071] and fig. 8), data from more than one network accessible resource (fig. 1), the retrieved data including content related to the particular data classification identified in the request ("specified topics specified by a user", abstract);
storing the data and associated metadata in a data store for subsequent retrieval ("purchase history database", paragraph [0116]),
displaying, via display screen, the rendered data ("displays a search result matching condition", paragraph [0044]; “profile data", paragraph [0008], [0049], fig. 4; “display document", paragraph [0069]), wherein the preceding steps are performed by at least one processor (fig. 3).
As discussed above, Watanabe essentially discloses the claimed invention but does not explicitly disclose “accessing a rendering template for redisplaying the stored data and associated metadata” and "formatting by a graphics processing unit, the data in a format specified by a rendering template".
However, Lee et al. (2004/0117383) teaches accessing a rendering template for redisplaying the stored data and associated metadata (“accesses the input template”, “in response, the updated customer record will be redisplayed”, paragraph [0074]) and "formatting the stored data in a format (“presentable format”, paragraph [0030]) specified by the rendering template" (“input template and


builds an HTML web page”, paragraph [0070]. Noted that HTML is a format) such that the data is displayed in a uniform manner (in HTML manner).
It would have been obvious to one of ordinary skill in the art to have provided a template for redisplaying the data in a HTML format in Watanabe in order to attain the desired and presentable format to satisfy the customer needs and/or system requirement as taught by Lee.
In addition, all documents have their specified format for formatting data such as HTML, XSLT, Textual, image, jpg, jpeg, to be displayed on computer monitor screen. It is not clearly understood why formatting data can create novelty.
Claim 14 is rejected similarly as discussed.
Regarding Claim 2, Watanabe discloses the method of Claim 1, wherein receiving the request comprises determining that a user visited a web page (or a popular data classification) associated with a particular hashtag ("hashtags", paragraph [0051]), wherein the particular hashtag occurs within data from multiple network accessible resources (fig. 1 and paragraph [0060)).
Claim 15 is rejected similarly as discussed.
Regarding Claim 3, Watanabe discloses the method of Claim 1, further comprising identifying more than one network accessible resource from which to retrieve data to satisfy the request to retrieve data ("match a search condition specified by a user", paragraph [0006)).
Claim 16 is rejected similarly as discussed.
Regarding Claim 4, Watanabe discloses the method of Claim 3, wherein identifying more than one network accessible resource comprises accessing configuration information that specifies one or more specific web sites containing data to retrieve ("document existing on the internet", paragraph [0043]).

Claim 17 is rejected similarly as discussed.
Regarding Claim 5, Watanabe discloses the method of Claim 3, wherein identifying more than one network accessible resource comprises determining a uniform resource locator (URL) (l.e. inherent feature for website in the Internet) for at least one network accessible resource to be used to retrieve the data from the at least one network accessible resource ("document existing on the internet", paragraph [0043]).
Claim 18 is rejected similarly as discussed.
Regarding Claim 8, Watanabe discloses the method of Claim 1, wherein retrieving data comprises retrieving associated information, including at least one of data classifications, timestamps ("creation time of the document", paragraph [0007]) associated with the data, geographical data, an author associated with the data ("writer for a document", paragraph [0049]), and information for interacting with the data.
Claim 21 is rejected similarly as discussed.
Regarding Claim 12, Watanabe discloses the method of Claim 1, further comprising associating metadata with each retrieved data item, wherein the metadata describes one or more data classifications ("specified topics", abstract) identified as associated with each data item ("topic obtained by classifying words", paragraph [O006)).
Claim 25 is rejected similarly as discussed.
Regarding Claim 13, Watanabe discloses the method of Claim 12, wherein associating metadata comprises associating one or more of a time each data item was posted ("creation time of the document", paragraph [0007]), an author of each data item ("writer of a document", paragraph [0049)), a network accessible resource from which each data item originated from, and a location of the data item.

Regarding Claim 26, Watanabe discloses the computer-readable medium of Claim 26, wherein associating metadata comprises associating one or more of a time a data item was posted ("creation time of the document", paragraph [0007]), an author of the data item (“writer of a document", paragraph [0049]), a network accessible resource each data item originated from, and a location of the data item.
Claims 9 and 22 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Bailey et al. (2010/0312769) in view of Lee et al. (2004/0117383) further in view of Lowery et al. (2002/0107935).
Regarding Claim 9, Bailey in view of Lee et al. discloses the method of Claim 1, wherein accessing locally stored data instead of retrieving data from the network accessible resource ("access the information stored in the data storage 60", paragraph [0026]) but does not explicitly disclose retrieving data comprises intercepting a retrieval request before retrieving data from a network accessible resource.
However, Lowery et al. (2002/0107935) teaches "intercepts request before request is communicated to the network", paragraph [0043],
It would have been obvious to one of ordinary skill in the art to have intercepted the request in Bailey to prioritize the more important request in order to retrieve accurate necessary information as desired as taught by Lowery.
Regarding Claim 22, Bailey in view of Lee et al. discloses cache memory 260 (paragraph [0064]) but does not disclose intercepting a retrieval request before retrieving data from a network accessible resource, and accessing locally stored, previously cached data instead of retrieving data from the network accessible resource.

However, Lowery et al. (2002/0107935) teaches "intercepts request before request is communicated to the network" and "cache module retrieves the requested content", paragraph [0043].
It would have been obvious to one of ordinary skill in the art to have intercepted the request and accessed the cached data in Bailey to prioritize the more important request in order to retrieve accurate necessary information as desired as taught by Lowery.
Claims 9 and 22 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Watanabe et al. (2014/0012853) in view of Lee et al. (2004/0117383) further in view of Lowery et al. (2002/0107935).
Regarding Claim 9, Watanabe in view of Lee et al. discloses the method of Claim 1, wherein accessing (user terminals T access document database D) locally stored data instead of retrieving data from the network accessible resource (figure 1) but does not explicitly disclose retrieving data comprises intercepting a retrieval request before retrieving data from the network accessible resource.
However, Lowery et al. (2002/0107935) teaches "intercepts request before request is communicated to the network", paragraph [0043],
It would have been obvious to one of ordinary skill in the art to have intercepted the request in Watanabe to prioritize the more important request in order to retrieve accurate necessary information as desired as taught by Lowery.
Regarding Claim 22, Watanabe in view of Lee et al. discloses storage unit 102 such as ROM and RAM (paragraph [0046]) but does not disclose intercepting a retrieval request before retrieving data from a network accessible resource, and accessing locally stored, previously cached data instead of retrieving data from the network accessible resource.
However, Lowery et al. (2002/0107935) teaches "intercepts request before request is communicated to the network" and "cache module retrieves the requested content", paragraph [0043],

It would have been obvious to one of ordinary skill in the art to have intercepted the request and accessed the cached data in Watanabe to prioritize the more important request in order to retrieve accurate necessary information as desired as taught by Lowery.	
Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-19, 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13 of U.S. Patent No. 9,135,311. Although the claims at issue are not identical, they are not patentably distinct from each other because the content of the claim limitations of patent ‘311 overlaps with the claimed invention of the current application.
Claims 1-6, 8-19, 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11 -13,14-26 of U.S. Patent No. 9,690,830. Although the claims at issue are not identical, they are not patentably distinct from each other because the content of the claim limitations of patent '830 overlaps with the claimed invention of the current application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/WILSON LEE/               Primary Examiner, Art Unit 2152